UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

AARON E. YOUNG,

Plaintiff,
Case No. 2:16-cv-250
v. CHIEF JUDGE EDMUND A. SARGUS, JR.
Chief Magistrate Judge Elizabeth P. Deavers

NICHOLAS HOOKS,
Defendant.
ORDER

On June 26, 2019, the Magistrate Judge issued a Report and Recommendation (ECF No.
54) in this case, recommending that the Defendant’s Motion to Dismiss (ECF No. 38) be denied.
The Report and Recommendation advised the parties that failure to object within fourteen (14)
days would result in a waiver of review. The deadline for objections has run and no party has
objected to the Report and Recommendation. Accordingly, the Report and Recommendation is
ADOPTED and the Court hereby DENIES Defendant's Motion to Dismiss. (ECF No. 38.)

IT IS SO ORDERED.

1-15 -Yol4d Lf

DATE EDMUND ASSARGUS, JR.
CHIEF UNEFED STATES DISTRICT JUDGE
